Citation Nr: 0202380	
Decision Date: 03/13/02    Archive Date: 03/25/02

DOCKET NO.  99-20 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from August 1990 until August 
1994.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a June 1999 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Detroit, Michigan, which denied the benefit sought on 
appeal. 

The Board notes that the veteran was afforded a hearing 
before the undersigned in December 2001.  A transcript of the 
proceedings is associated with the claims file.


FINDINGS OF FACT

1.  In an unappealed February 1995 decision, the RO denied 
service connection for a chronic low back disorder (now 
characterized as a "back condition").

2.  The evidence added to the record subsequent to the 
February 1995 rating decision, when viewed in the context of 
the entire record, is so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1995 rating decision denying entitlement to 
service connection for a chronic low back disorder is final.  
38 U.S.C.A. §§ 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 20.302, 
20.1103 (2001).  

2.  The evidence received subsequent to the February 1995 
rating decision is new and material, and therefore the 
requirements to reopen a claim of entitlement to service 
connection for a back condition have been met.  38 U.S.C.A. 
§§ 5108, 7105, 5103A, 5107(b) (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.156 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matters

Procedural History

The veteran's claim of entitlement to service condition for a 
back disorder was first considered by the RO in a February 
1995 rating decision.  At that time, the veteran's claim was 
denied.  The veteran did not appeal that decision, and it 
became final.  In August 1998 the veteran requested that his 
claim be reopened.  Finding that no new and material evidence 
had been presented, the RO denied that request in a June 1999 
rating decision.  The veteran disagreed with that 
determination and initiated this appeal.     

Duty to Assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in the 
December 2000 supplemental statement of the case.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist.  Moreover, the Board has 
reviewed the file, and finds that the requirements under the 
VCAA have been met.  In that regard, the Board finds that the 
veteran was provided adequate notice as to the evidence 
needed to substantiate his claim, which included copies of 
the rating actions, a statement of the case issued in July 
1999, and supplemental statements of the case issued in July 
2000 and December 2000.  Additionally, the claims file 
contains the veteran's service medical records, VA outpatient 
treatment reports dated from March 1999 through June 2000, 
and various radiology reports.  

The evidence associated with the file also includes various 
private treatment records.  Specifically, these records 
consist of the following: treatment reports dated August 1989 
through May 1998 from the O'Dell Chiropractic Clinic; 
treatment reports dated July 1996 from Albion Community 
Hospital; treatment reports dated September 1996 through 
August 1998 from the Physicians Center of Physical Medicine; 
treatment reports dated July 1996 through October 1999 from 
Neuro-Surgical Services; a February 1997 letter from 
McCormick Rehabilitation Associates; treatment reports dated 
April 1997 through May 1998 from the South Michigan Bone and 
Joint Clinic; May 1997 reports from Oaklawn Hospital;   
November 1997 reports from Trillium Hospital; a June 1998 
report from Dr. F.; an August 1998 report written by Dr. L.; 
and an undated treatment note written by Dr. C.  Many of the 
above records were considered in a determination of benefits 
made by the Social Security Administration (SSA).  A copy of 
a September 1999 SSA decision, along with a November 1999 
notice to the veteran, are associated with the claims file.  
Finally, a transcript of the veteran's December 2001 hearing 
before the undersigned is of record.  There is no indication 
in the file that there are additional relevant records that 
have not yet been obtained.  Based on the foregoing, the 
Board finds that the requirements under the VCAA (as pertains 
to this case) have been satisfied and that this case is ready 
for further appellate review on the merits.


Relevant law and regulations

New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).   As the veteran 
filed his claim prior to this date, the earlier version of 
the law remains applicable in this case.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the veteran in developing the facts necessary 
for his claim has been satisfied.  See Elkins v. West, 12 
Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West Supp. 
2001)(eliminates the concept of a well-grounded claim).

Service Connection

The veteran contends that he is entitled to service 
connection for his back disorder.  According to the law, 
service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in the line of duty, or for aggravation of 
a preexisting injury or disease in active military service.  
38 U.S.C.A. § 1110 (Supp. 2001); 38 C.F.R. § 3.303 (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  Additionally, service connection shall be 
established for a disability which is proximately due to or 
the result of a service-connected disability.  38 C.F.R. 
§ 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In considering in-service incurrence or aggravation, the mere 
fact of an in-service injury is not enough; there must be 
chronic disability resulting from that injury. If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim. 38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Factual Background

Service Medical Records

Upon enlistment, the veteran's spine was noted to be 
"normal."  Subsequent to enlistment, the service  medical 
records reveal treatment for back pain in February 1992.  The 
veteran stated that the pain was of one week's duration.  He 
was diagnosed with mechanical low back pain.  The service 
medical records next show complaints and treatment for back 
pain in March 1994.  The veteran reported that the pain 
involved his low back, and that it had been problematic for 
two months.  The service medical records indicated continued 
treatment for back pain in April 1994, during which the 
veteran attended back class.  No subsequent service medical 
records indicated that the veteran's pain had resolved.  

VA records

The file contains VA treatment reports dated from March 1999 
through June 2000.  While these reports consisted of 
psychiatric evaluations, they do reflect complaints of back 
pain.  

Radiology Reports 

Several radiological reports are of record.  Pertinent x-ray 
findings show diminished lordosis of the upper cervical 
vertebrae, degenerative disc disease at L5-S1, and broad-
based disc bulges without evidence of protrusion or 
herniation at L3-L4, L4-5 and L5-S1.  These findings were 
made in November 1997.  Additionally, an August 1998 
radiology report showed minimal disc space narrowing at L5-
S1, along with an annular tear with small central disc 
protrusion at L5-S1. 

Private treatment records

The private medical evidence of record indicates treatment 
for a back condition at various facilities from July 1996 
through October 1999.  These records show a continuity of 
back complaints and treatment, including an anterior 
retroperitoneal diskectomy in October 1998 and a 
hemilaminotomy in October 1999.  These private medical 
records revealed a number of diagnoses, including mechanical 
back pain, noted in September 1999 and October 1999, and 
degenerative disc disease noted in April 1997.  A May 1997 
assessment indicated mechanical instability.  Additionally, 
the private treatment records also show diagnoses of muscle 
spasm in the lumbosacral area in July 1996, and lumbosacral 
strain with myosis and piriformis syndrome in May 1998.  
These private treatment reports mention two post-service 
injuries which occurred at the veteran's place of employment.  
In one instance the veteran was injured playing basketball, 
and in another, the veteran was injured restraining a 
resident.  None of the private medical records contained an 
opinion as to whether the veteran's present back 
symptomatology is causally related to service.      

December 2001 Hearing Transcript

At the hearing, the veteran voiced his belief that he was 
presently service connected for a back condition at zero 
percent disabling.  A review of the veteran's file proved 
that service connection was not in effect for the back, but 
rather for other unrelated conditions.  Following discussion 
on this issue, the veteran proceeded to testify as to the 
incurrence of his back injury.  He stated that he hurt his 
back while in service in 1994.  The veteran reported that he 
had been lifting heavy equipment when he felt a pain in his 
back.  He received therapy for this disorder over a period of 
at least two to three weeks, and possibly for an entire 
month.  The veteran noted later in the hearing that he was 
put on light duty as a result of his back pain.  The veteran 
also added that he also had a more minor incident of back 
pain in service in 1992.  At that time he experienced pain in 
his upper back between his shoulder blades.  It subsided in 
the course of a few days.  The veteran stated that he was 
given a VA examination following service, but that no back 
disorder was detected at that time.  The veteran further 
testified that since service he has undergone two surgeries 
on his back.   He attributed his present back problems to the 
in-service incident in 1994.  When asked to address the 
possibility that subsequent post-service injuries incurred at 
work were the cause of his present back disorder, the veteran 
rejected that possibility.  He stated that since the pain was 
in the same location that was injured in service during 1994, 
his present back problems stem from that incident, 
notwithstanding his additional injuries incurred following 
service.  He further stated that his back pain has existed 
since the time of the in-service injury.  

Analysis

New and material evidence

The Board finds that the veteran has produced new and 
material evidence sufficient to reopen his claim for 
entitlement to service connection for a back condition.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  The 
basis for this determination will be detailed below.

At the time of the last final rating decision in February 
1995, the evidence associated with the claims file included 
the veteran's service medical records and an October 1994 VA 
examination.  On the basis of this evidence, it was 
determined that the veteran did not have a present back 
disorder, and that therefore he was not entitled to service 
connection.  Since February 1995, the veteran has submitted 
VA outpatient treatment reports, radiology reports, and 
numerous records from private physicians that demonstrate a 
long-standing history of back pain.  Furthermore, these 
private reports include multiple diagnoses of mechanical back 
pain, which mirrors the diagnosis rendered in service.  In 
additional to mechanical back pain, the newly submitted 
evidence reveals a number of other diagnoses, including 
degenerative disc disease and lumbosacral strain.  

As noted earlier, the requirements to reopen a claim under 
38 C.F.R. § 3.156(a) are twofold.  First, a submission of 
evidence must be found to be "new."  Here, the medical 
evidence submitted subsequent to the February 1995 rating 
decision is not duplicative of records already associated 
with the file.  Moreover, this evidence demonstrates 
chronicity of back symptomatology, and as such is not 
cumulative and redundant.  Moreover, the evidence presented 
following February 1995 bears directly and substantially upon 
the specific matter under consideration, namely, whether the 
veteran has a present back disorder which is causally related 
to active service.  As the newly submitted evidence 
demonstrates an uninterrupted history of back symptomatology 
since active service, it supports the possibility that such a 
nexus exists, and therefore it is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  Accordingly, the Board concludes that the veteran has 
presented new and material evidence sufficient to reopen his 
claim of service connection for a back condition. 

Having determined that the veteran has presented new and 
material evidence sufficient to reopen his claim of 
entitlement to service connection for a back condition, the 
Board now must decide whether the criteria for service 
connection have been satisfied. As previously stated, a 
successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, supra.  In the present case, the 
evidence indicates that the veteran has a present back 
condition.  The evidence also shows that the veteran was 
treated for this condition while in service.  However, the 
question of nexus, while asserted by the veteran, has never 
been addressed by a competent medical professional.  
Therefore, in order to afford the veteran every consideration 
with respect to the present appeal, and to satisfy the 
requirements of the VCAA, further development will be 
undertaken to obtain such an etiological opinion.  



ORDER

New and material evidence having been submitted by the 
veteran, the claim of entitlement to service connection for a 
back condition is reopened, with further development to be 
undertaken.



		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

